Citation Nr: 9926637	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98 - 12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether the claim of entitlement to service connection for 
degenerative joint disease of the left knee with total knee 
arthroplasty is well grounded.

Whether the claim of entitlement to service connection for 
degenerative joint disease of the left shoulder, claimed as 
residual to a left scapula fracture, is well grounded.

Entitlement to a rating in excess of  40 percent for 
residuals of a gunshot wound of the right shoulder (Muscle 
Group III). 

Entitlement to a rating in excess of  20 percent for 
residuals of a comminuted fracture of the right humerus with 
loss of bone tissue.

Entitlement to a compensable rating for osteomyelitis of the 
upper third of the right humerus.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1944, when he was given a Certificate of Disability 
for Discharge due to injuries sustained in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim for service connection for degenerative joint 
disease of the left knee with total knee arthroplasty is not 
plausible.

2.  The claim for service connection for degenerative joint 
disease of the left shoulder, claimed as residual to a left 
scapula fracture, is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

4.  The veteran's service-connected residuals of a gunshot 
wound of the right shoulder (Muscle Group III) are currently 
manifested by severe damage to Muscle Group III, depressed 
and adherent scars indicative of wide damage to the muscle 
tissue in the missile track, loss of muscle substance, 
visible or measurable atrophy, contractual scarring, a 
moderately severe limitation of motion, weakness, painful 
motion, and other indications of severe impairment of 
function on testing for strength, endurance and coordination. 

5.  The veteran's service-connected residuals of a comminuted 
fracture of the upper third of the right humerus are 
currently manifested by the removal of portions of the 
humeral head during service with a one and one-half inch 
shortening of the right arm, X-ray evidence demonstrating the 
absence of a considerable portion of the bone tissue at the 
proximal end of the right humerus, and evidence that the 
entire proximal end of the humerus, including the remains of 
the humeral head, are porous and exhibit moderate atrophy of 
the glenohumeral process and the proximal end of the humerus.

6.  The veteran's service-connected osteomyelitis of the 
upper third of the right humerus has been inactive since 
prior to service discharge, and the medical evidence of 
record does not establish the occurrence of two or more 
episodes of active osteomyelitis following the initial 
infection.  


CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative joint 
disease of the left knee with total knee arthroplasty is not 
well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 1998).

2.  The claim for service connection for degenerative joint 
disease of the left shoulder, claimed as residual to a left 
scapula fracture, is not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1998).

3.  The schedular criteria for a rating in excess of 40 
percent for residuals of a gunshot wound of the right 
shoulder (Muscle Group III) are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. 3.321(b)(1); Part 4, 
§§ 4.7, 4.40,.4.45, 4.56, 4.59, 4.73, Diagnostic Code 5303 
(1998).

4.  The schedular criteria for an increased rating of 30 
percent for residuals of a comminuted fracture of the right 
humerus with loss of bone tissue are met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. § 3.321(b)(1); Part 
4, §§ 4.7, 4.71a, 4.44, Diagnostic Code 5202 (1998).

5.  The schedular criteria for a compensable rating for 
osteomyelitis of the upper third of the right humerus are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§ 3.321(b)(1); Part 4, §§ 4.7, 4.43, 4.71a , Diagnostic Code 
5000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for degenerative joint 
disease of the left knee with total knee arthroplasty and for 
degenerative joint disease of the left shoulder, claimed as 
residual to a left scapula fracture.  If he has not, his 
appeal must fail, and VA is not obligated to assist him in 
the development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for degenerative joint disease of the 
left knee with total knee arthroplasty and for degenerative 
joint disease of the left shoulder, claimed as residual to a 
left scapula fracture, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  see Grottveit, at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.  

The appellant contends that he sustained a left scapula 
fracture on the obstacle course at Ft. Devens in early 1942, 
and that he was treated for a left knee disability in 1944 at 
Letterman General Hospital.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the issues of 
degenerative joint disease of the left knee with total knee 
arthroplasty because severe medial joint compartment disease 
was shown on X-ray studies of the veteran's left knee during 
his hospitalization in March 1992, and he underwent a total 
left knee arthroplasty later that month.  Mild to moderate 
osteal degenerative changes of the left shoulder joint with 
limitation of motion was shown on VA orthopedic examination 
in March 1998. 

The requirement of item (2) is not satisfied as to the issues 
of degenerative joint disease of the left knee with total 
knee arthroplasty and degenerative joint disease of the left 
shoulder, claimed as residual to a left scapula fracture, 
because the record contains no evidence of incurrence or 
aggravation of either of those disabilities during active 
service in the form of lay or medical evidence.  Neither 
degenerative joint disease of the left knee with total knee 
arthroplasty nor degenerative joint disease of the left 
shoulder, claimed as residual to a left scapula fracture, 
were demonstrated, diagnosed or otherwise shown during active 
service by competent medical evidence, and the veteran's 
claim that he sustained a fracture of the left scapula during 
active service does not constitute satisfactory lay evidence 
because the veteran lacks the requisite medical competence to 
diagnose a scapula fracture.  In addition, the veteran made 
no claim or reference to any inservice degenerative joint 
disease of the left knee with total knee arthroplasty or 
degenerative joint disease of the left shoulder, claimed as 
residual to a left scapula fracture, in his original claim 
for VA disability compensation benefits, filed in November 
1944, and neither was found on VA examinations conducted in 
June 1945, in July 1948, and in March 1954.  No claim or 
reference to a left shoulder or left knee disability was 
raised prior to October 1997, when the veteran asserted that 
he sustained a left shoulder injury on the obstacle course at 
Ft. Devens in early 1942, and that his left knee was treated 
in 1944 at Letterman General Hospital.  

However, the chronicity provisions of  38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims, lay observation 
is competent. 

If chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In this case, however, no trauma or 
pathology of the left shoulder or left knee was shown during 
active service, at the time of service separation, during the 
initial postservice year, or at any time prior to X-ray 
studies of the left knee in March 1992 and a bone scan of the 
left shoulder in July 1997.  Further, the veteran failed to 
respond to a January 1998 letter from the RO asking that he 
provide medical evidence of postservice treatment for a left 
shoulder or left knee disability.  

In addition, the veteran is not entitled to the lightened 
evidentiary burden afforded combat veterans under the 
provisions of  38 U.S.C.A. § 1154(b) and  38 C.F.R. 
§ 3.304(d) because neither of the veteran's alleged injuries 
to the left knee and left shoulder are claimed to have been 
incurred in combat.  

The Board finds that the requirement of item (3) is not met 
with respect to the issues of entitlement to service 
connection for degenerative joint disease of the left knee 
with total knee arthroplasty or degenerative joint disease of 
the left shoulder, claimed as a left scapula fracture.  The 
Board's review of the entire record prior to the VA 
orthopedic examination conducted in March 1998 discloses no 
competent medical evidence or opinion which links or relates 
either of the claimed disabilities to the veteran's period of 
active service or to any incident or injury during such 
service.  Although a VA orthopedic examiner diagnosed a left 
scapula fracture following his examination of the veteran in 
March 1998, the medical evidence of record, including his own 
report of examination, is devoid of objective clinical or 
radiographic findings establishing the presence of a left 
scapula fracture.  It is clear that such diagnosis was based 
solely on a history recounted by the veteran, without 
clinical substantiation.  The Court has held that the Board 
correctly rejected a medical opinion where "the conclusion 
reached by the physician [was] clearly based on the history 
provided by the veteran."  Reonal v. Brown,  5 Vet. 
App. 458, 460 (1993).  "[The] Board [is] not bound to accept 
opinions of two physicians who made diagnoses . . . almost 20 
years following appellant's separation from service and who 
necessarily relied on history as related by appellant."  
Reonal, supra;  Swann v. Brown,  5 Vet. App. 229, 233 (1993).  
The presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background . . . 
.[and] "An opinion based upon an inaccurate factual premise 
has no probative value."  Reonal, supra.

In the absence of competent medical evidence or opinion which 
links or relates the claimed disabilities to the veteran's 
period of active service or to any incident or injury during 
such service, the Board finds that the requirement of item 
(3) is not met.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of evidence of well-grounded claims for 
service-connection for degenerative joint disease of the left 
knee with total knee arthroplasty and for degenerative joint 
disease of the left shoulder, claimed as residual to a left 
scapula fracture, those claims are denied. 

Well-Grounded Claims

Increased Rating for Residuals of a Gunshot Wound of the 
Right Shoulder; Residuals of Fracture of the Right Humerus; 
and Osteomyelitis of the Upper Third of the Right Humerus

The Board finds that the appellant's increased rating claims 
are plausible and are thus "well grounded" within the 
meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A claim for 
an increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to those issues have 
been properly developed and that the statutory obligation of 
VA to assist the veteran in the development of his claims has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has declined a personal hearing, and that he underwent 
comprehensive VA orthopedic and radiographic examination in 
connection with his claim in March 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's gunshot 
wound to the right shoulder with severe injury to Muscle 
Group III, a comminuted fracture of the upper right humerus 
with deformity and bone loss, and resulting osteomyelitis of 
the upper third of the right humerus.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  Moreover, the case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to those 
disabilities other than a specific review of the veteran's 
injuries and initial treatment for purposes of establishing 
the nature and extent of those injuries.  

I.  Evidentiary and Procedural History

The veteran's service medical records show that while serving 
in combat in New Guinea on December 20, 1942, he sustained a 
severe perforating gunshot wound to the right shoulder, the 
missile entering the anterior deltoid region and exiting the 
posterior deltoid region.  His injuries included a comminuted 
fracture of the head and upper end of the proximal third of 
the right humerus, with mushrooming and displacement of the 
fragments in all directions.  He underwent emergency 
debridement and treatment at a number of field and evacuation 
hospitals before being evacuated to the 12th Station Hospital 
in Australia.  He was transferred to the 105th General 
Hospital, where the wound was again debrided, the head of the 
right humerus was removed, and a cast was applied.  That 
procedure resulted in a one and one-half inch shortening of 
the right arm.  Following that surgery, the veteran developed 
a suppurative osteomyelitis at the wound site, then was 
transferred to Letterman General Hospital where the cast was 
removed, the wound cleansed and treated with penicillin, and 
a new cast applied.  

The service medical records further show that in September 
1943, a sequestrectomy was performed due to osteomyelitis, 
with saucerization of the upper third of the right humerus, 
and the veteran continued his treatment with removal of the 
cast, infusion with penicillin, and reapplication of the cast 
until the wound was clean and healthy.  A culture showed 
staph aureus, which cleared up under penicillin.  In October 
1943, he was transferred to Kennedy General Hospital in 
Memphis, where a skin graft was done in November 1943 and 
plastic surgery procedures were completed in May 1944, 
followed by an uneventful recovery.  The veteran had a severe 
limitation of motion of the right shoulder, and 
rehabilitation therapy was commenced in August 1944.  

In September 1944, the veteran was transferred to Welch 
Convalescent Home to undergo further rehabilitative therapy 
of the right upper arm and shoulder.  In October 1944, it was 
found that the veteran had made very little functional 
recovery with respect to his right shoulder; that his 
convalescence would be prolonged; and that he was unfit for 
further active service.  His diagnoses at hospital discharge 
included a severe perforating gunshot wound to the right 
shoulder, the missile entering the anterior deltoid region 
and exiting the posterior deltoid region; a compound 
comminuted fracture of the upper third of the right humerus; 
and acute suppurative osteomyelitis of the upper third of the 
right humerus, severe.

In November 1944, the veteran was given a Certificate of 
Discharge for Disability due to a severe partial fibrous 
ankylosis of the right shoulder joint secondary to a gunshot 
wound to the right shoulder, with subsequent incapacitation 
by reason of impairment of the use of the right upper 
extremity.  

A VA rating decision of December 1944 granted service 
connection for a perforating gunshot wound of the right 
shoulder involving Muscle Group III, evaluated as 40 percent 
disabling; and for residuals of chronic osteomyelitis of the 
upper third of the right humerus, secondary to fracture of 
the right humerus, evaluated as 30 percent disabling.  

A report of VA surgical examination of the veteran's right 
(major) shoulder and arm, conducted in June 1945, cited the 
veteran's statement that he has had no medical treatment, 
hospitalization, or bedfast illness since service discharge; 
that he had been helping his father out on the farm; and that 
there was very little that he could do.  Examination revealed 
a depressed gunshot wound scar on the anterior aspect of the 
right shoulder, with severe destruction of the deltoid muscle 
and a healed, C-shaped scar underlying a skin graft.  The 
scar was tender in the upper area, and both upper and lower 
ends of the scar were adherent to the underlying tissue.  The 
head and upper part of the humerus could be easily felt, and 
the veteran 

complained of pain in that area when carrying anything on his 
shoulder.  Some damage to the humerus in service was noted, 
and the veteran's history of osteomyelitis in service, 
without recurrence, was reviewed.  The veteran demonstrated 
active motion of the right arm to 25 degrees of abduction, 
although passive abduction of the right arm could be 
accomplished to a little above the shoulder.  Forward flexion 
of the right shoulder joint was to nearly the level of the 
shoulder, while passive flexion was to above shoulder level, 
with complaints of pulling and drawing of the right shoulder 
joint on passive movement.  The upper right arm was one inch 
smaller in circumference, but was otherwise equal in size to 
the left, and there was no evidence of atrophy of the forearm 
muscles.  There was a mild weakening of the right grip 
strength, and an easy giving way of the right arm.  A large, 
healed, nontender graft site scar of the anterior chest was 
noted.  X-ray studies of the right shoulder and upper arm 
revealed a deformity of the right humerus consisting of the 
absence of the lateral portion of the neck and greater 
tuberosity.  The articular surfaces were intact.  The 
diagnoses were: Perforating gunshot wound to the right 
shoulder with damage to muscle and bone tissue, involving 
Muscle Group III; and deformity of the right humerus with 
loss of bone substance.  

A rating decision of August 1945 continued the current 
evaluations of the veteran's right shoulder disabilities.  

On VA examination in July 1948, X-ray studies revealed the 
absence of a considerable portion of the bone tissue at the 
proximal end of the right humerus.  The diameter of the 
humerus was increased due to the bone formed in healing the 
upper humeral fracture.  The entire proximal end of the 
humerus, including the remains of the humeral head, appeared 
unusually porous and exhibited moderate atrophy of the 
glenohumeral process and the proximal end of the humerus.

A rating decision of August 1948 reevaluated the veteran's 
right shoulder disability as a deformity of the right upper 
extremity (Muscle Group III), manifested by contractural 
scarring, severe damage to the right deltoid; moderately 
severe loss of 

bone tissue in the proximal humerus, and moderately severe 
limitation of motion at the shoulder, and continued the prior 
40 percent evaluation.  The veteran's service-connected 
osteomyelitis of the upper third of the right humerus was 
reduced from 30 to 20 percent disabling because the veteran's 
osteomyelitis was not shown to have been active since service 
separation. 

Another VA orthopedic examination was conducted in March 
1954, and a rating decision of March 1954 continued the prior 
40 percent rating for the veteran's gunshot wound of the 
right shoulder, severe, Muscle Group III; granted a separate 
rating for fracture of the right humerus with deformity and 
loss of bone tissue, evaluated as 20 percent disabling; and 
reduced the evaluation for the veteran's osteomyelitis of the 
right humerus to a noncompensable rating.  

Following the receipt of additional VA medical records and 
hospital summaries from the veteran, dated from October 1991 
to September 1992, a rating decision of October 1992 found no 
evidence of treatment for the veteran's service-connected 
disabilities and continued the prior ratings for the 
veteran's gunshot wound of the right shoulder, fracture of 
the upper right humerus with deformity and loss of bone 
tissue, and osteomyelitis of the upper right humerus.  

In September 1997, the veteran sought service connection for 
additional disabilities, discussed elsewhere in this 
decision, and submitted medical evidence to reopen claims for 
increase in the evaluation of his service-connected 
disabilities.  The additional evidence included a duplicate 
copy of a 1944 document from Welch Convalescent Hospital, and 
VA hospital summaries and outpatient treatment records, dated 
from October 1992 to February 1998.  Although the veteran's 
service-connected disabilities were frequently noted, no 
specific treatment was recorded.  

Another VA orthopedic examination of the veteran was 
conducted in March 1998.  The examiner reviewed the veteran's 
claims folder and noted his history of a gunshot wound to the 
right shoulder with severe muscle damage, a humerus fracture 

and osteomyelitis.  The veteran complained of constant pain 
in the right shoulder, with decreased strength and range of 
motion, and indicated that he had not 
experienced a recurrence of osteomyelitis since service.  
Examination disclosed a well-healed, nontender scar of the 
right shoulder measuring15 cms. in length and 5 cms. in 
width, secondary to numerous surgeries on that shoulder.  
There was significant tissue loss underlying the scar.  While 
some adhesions were noted, there was no keloid scar 
formation.  Circumferential measurement of the right arm was 
35 cms., as compared to 38 cms. on the left.  The range of 
right shoulder motion was to 45 degrees on forward flexion, 
as compared to 5 degrees on the left; right arm abduction was 
to 30 degrees on the right and zero degrees on the left.  
Internal rotation was to 20 degrees on the right and to zero 
degrees on the right.  External rotation was to 90 degrees, 
bilaterally, with complaints of pain at the extremes of 
motion.  Strength was 3/5 in both upper extremities, and hand 
grip was 5/5, bilaterally. 

The VA orthopedic examiner noted that a bone scan in July 
1997 showed mild to moderate osteal degenerative changes of 
the left shoulder, while a July 1997 X-ray study disclosed 
degenerative changes involving the glenohumeral joint of the 
right shoulder.  The pertinent diagnoses included status post 
gunshot wound to the right shoulder, Muscle Group III, with 
postoperative residuals; status post fracture of the right 
humerus; and a history of osteomyelitis of the upper third of 
the humerus, inactive now.

A rating decision of May 1998 found that the medical evidence 
submitted in support of the veteran's claim involved 
primarily outpatient treatment for nonservice-connected 
disabilities, with no evidence of treatment for the veteran's 
service-connected disabilities, and continued the prior 40 
percent rating for the veteran's gunshot wound of the right 
shoulder, the 20 per cent rating for fracture of the upper 
right humerus with deformity and loss of bone tissue, and the 
noncompensable rating for his inactive osteomyelitis of the 
upper right humerus.  The veteran initiated the instant 
appeal.  



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1998).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 

treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1998).

Entitlement to a Rating in Excess of  40 Percent for a 
Gunshot Wound of the Right Shoulder (Muscle Group III)

Muscle injuries are currently rated under  38 C.F.R. Part 4, 
§ 4.73, Diagnostic Codes 5301-5329, and the protocol for the 
evaluation of muscle injuries is set forth in  38 C.F.R. Part 
4, § 4.56, as follows:

(a)  . . . .
(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
  (1)  Slight disability of muscles.
     (i) Type of injury:  Simple Wound of 
muscle without  debridement or infection.
     (ii)  History and complaint: Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs of muscle disability as 
defined by paragraph (c) of this section.
     (iii)  Objective findings: Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles. 
     (i)  Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.
     (ii)  History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
     (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
. . . . 
  (3) Moderately severe disability of 
muscles.
     (i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity 
missile or largelow-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of 
muscle disability as defined in paragraph 
(c) of this section and, if present, 
evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
  (4) Severe disability of muscles.
     (i)  Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.
     (ii)  History and complaint.  
Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.
    (iii)  Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.
Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function. If present, the following are 
also signs of severe muscle disability:
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
  (D)  Visible or measurable atrophy.
  (E)  Adaptive contraction of an 
opposing group of muscles.
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. Part 4, § 4.56 (1998).

The provisions of  38 C.F.R. Part 4, § 4.56(b) state that 
"[a] through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged," while the provisions of  38 C.F.R. Part 4, 
§ 4.56(d) note that "[u]nder diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and 
severe."  In order to evaluate a moderate muscle disability, 
the examination must note: (i) Type of injury, including 
whether or not the injury is through and through or deep 
penetrating; (ii) History and complaint, including the 
service department record or other evidence of in-service 
treatment for the wound and record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability; and (iii) Objective findings, including entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  

The Board will not reiterate the clinical findings reported 
in the Evidentiary and Procedural History section, above.  
However, it is noted that the veteran had a through-and-
through wound due to a high velocity missile, with a compound 
comminuted fracture, extensive debridement, prolonged 
infection, and intermuscular binding and scarring.  The 
service department records reflect hospitalization for a 
prolonged period for treatment of the wound, and subsequent  
consistent complaints of cardinal signs and symptoms of 
muscle disability.  Further, examination has shown depressed 
and adherent scars indicative of wide damage to the muscle 
groups in the missile track, together with loss of muscle 
substance and other indications of severe impairment of 
function on testing for strength, endurance and coordination.  
In addition, there is visible or measurable atrophy, 
weakness, and painful motion, as contemplated under the 
provisions of  38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  The 
Board therefore finds that the veteran's residuals of a 
gunshot wound to the right shoulder are currently manifested 
by severe damage to Muscle Group III, depressed and adherent 
scars indicative of wide damage to the muscle tissue in the 
missile track, loss of muscle substance, visible or 
measurable atrophy, weakness, contractual scarring, a 
moderately severe limitation of motion., and painful motion, 
and other indications of severe impairment of function on 
testing for strength, endurance and coordination.  

VA's Schedule for Rating Disabilities provides that Muscle 
Group III injuries to the dominant upper limb are evaluated 
as 40 percent disabling when severe; as 30 percent disabling 
when moderately severe; as 20 percent disabling when 
moderate; and as 20 percent disabling when slight.  38 C.F.R. 
Part 4, § 4.73, Diagnostic Code 5303 (1998).  The veteran's 
gunshot wound of the right shoulder (Muscle Group III) has 
been evaluated as severe and assigned the maximum schedular 
rating of 40 percent for severe injury to Muscle Group III 
since the day following the veteran's discharge from active 
duty.  The Board finds that the current evaluation of the 
veteran's right shoulder disability under the provisions of  
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5303 (1998) 
produces the highest possible rating for a muscle injury 
under any potentially applicable diagnostic code.

Based upon the foregoing, the Board finds that a rating in 
excess of 40 percent for a gunshot wound of the right 
shoulder with severe damage to Muscle Group III, contractual 
scarring, loss of muscle tissue, and a moderately severe 
limitation of motion is not warranted. 

Entitlement to a Rating in Excess of 20 Percent for Residuals 
of a Comminuted Fracture of the Upper Third of the Right 
Humerus with Deformity and Bone Loss

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
With shortening of a long bone, some degree of angulation is 
to be expected; the extent and direction should be brought 
out by X-ray and observation.  The direction of angulation 
and extent of deformity should be carefully related to strain 
on the neighboring joints, especially those connected with 
weight-bearing.  

As noted, in December 1942, the veteran sustained a compound, 
comminuted fracture of the upper third of the humerus at the 
right shoulder joint .  X-ray studies of the right shoulder 
joint and right arm on VA examination in June 1945 revealed a 
deformity of the right humerus consisting of the absence of 
the lateral portion of the neck and greater tuberosity.  X-
ray studies on VA examination in July 1948 revealed the 
absence of a considerable portion of the bone tissue at the 
proximal end of the right humerus.  The diameter of the 
humerus was increased due to the bone formed in healing the 
fracture.  The entire proximal end of the humerus, including 
the remains of the humeral head, appeared unusually porous 
and exhibited moderate atrophy of the glenohumeral process 
and the proximal end of the humerus.

The most recent VA examination, conducted in March 1998, 
included review of a July 1997 X-ray study showing a markedly 
abnormal right shoulder joint, including evidence of severe 
deformity of the proximal humerus with irregular bone 
formation and deposition consistent with remote fracture, 
degenerative changes involving the glenohumeral joint of the 
right shoulder, a remote fracture of the right scapula, 
narrowing of the joint space, and sclerosis and subchondral 
cyst formation.  The Board finds that the veteran's healed 
fracture of the right scapula is asymptomatic and not 
currently productive of disabling manifestations.  

The veteran's residuals of a compound comminuted fracture of 
the upper third of the right humerus is currently rated as 
other impairment of the humerus under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5202 (1998), and 
assigned a 20 percent rating.  VA's Schedule for Rating 
Disabilities provides, in pertinent part, that in addition to 
ratings based on impairment of the shoulder and arm, such as 
ankylosis of the scapulohumeral articulation (DC 5200), 
limitation of motion of the arm (DC 5201), or impairment of 
clavicle or scapula (DC 5203), other impairment of the 
humerus (major) will be rated as follows: Loss of head of the 
humerus (flail shoulder) will be rated as 80 percent 
disabling, nonunion of the humerus (false flail joint) will 
be rated as 60 percent disabling, and fibrous union of the 
humerus will be rated as 50 percent disabling.  Recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements will be 
rated as 30 percent disabling and, with infrequent episodes 
and guarding of movement only at shoulder level, will be 
rated as 20 percent disabling.  Malunion of the humerus with 
marked deformity will be rated as 30 percent disabling, and a 
20 percent rating is applicable where malunion of the humerus 
results in only moderate deformity.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5202 (1998).  

In this particular case, the Board finds that the evidence of 
record, as discussed earlier in this decision, is such as to 
support assignment of an increased rating of 30 percent for 
malunion of the humerus with marked deformity.  The Board 
further finds that the increased rating assigned most nearly 
reflects the disability resulting from the veteran's fracture 
of the upper third of the right (major) humerus, the removal 
of portions of the humeral head during service with 
shortening of the right arm, and X-ray studies on VA 
examination in July 1948 disclosing both the absence of a 
considerable portion of the bone tissue at the proximal end 
of the right humerus, and that the entire proximal end of the 
humerus, including the remains of the humeral head, appeared 
unusually porous and exhibited moderate atrophy of the 
glenohumeral process and the proximal end of the humerus.  In 
addition, the Board's review establishes that evaluation of 
the veteran's service-connected residuals of a comminuted 
fracture of the upper third of the right humerus with loss 
of bone tissue would not warrant a rating in excess of 30 
percent under any other potentially applicable diagnostic 
code.

For the reasons stated, and to the extent indicated, the 
claim for a rating in excess of 20 percent for residuals of a 
comminuted fracture of the upper third of the right humerus 
with loss of bone tissue is granted.

Entitlement to a Compensable Evaluation for Osteomyelitis of 
the Upper Third of the Right Humerus

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. Part 4, § 4.43 (1998).  

In this case, however, the veteran's osteomyelitis of the 
upper third of the right humerus is not shown to be either 
chronic or recurring.  Rather, the evidence of record shows 
that the veteran's gunshot wound with a comminuted fracture 
of the upper right humerus developed an infection following 
one of several surgical procedures; that cultures identified 
a staph aureus; that a diagnosis of acute suppurative 
osteomyelitis was made; and that the veteran currently is 
service-connected for that condition with a noncompensable 
evaluation.  The record shows that no further outbreaks of 
osteomyelitis of the upper third of the right humerus have 
occurred since service separation, and the most recent VA 
examination diagnosed osteomyelitis only by history.  

VA's Schedule for Rating Disabilities provides that acute, 
subacute, or chronic osteomyelitis which is inactive, 
following repeated episodes, without evidence of 
active infection in the past 5 years will be rated as 10 
percent disabling.  Note (2): To qualify for the 10 percent 
rating, two or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5000 (1998).  

As the medical evidence of record does not establish that the 
appellant experienced two or more episodes of active 
osteomyelitis following the initial infection, he is not 
entitled to assignment of a 10 percent evaluation for 
osteomyelitis of the upper third of the right humerus.  In 
addition, governing regulations provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. Part 4, § 4.31 (1998).

For the reasons stated, the claim for a compensable rating 
for the veteran's service-connected osteomyelitis of the 
upper third of the right humerus is denied.

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  3.321(b)(1) 
(1998) are potentially applicable.  There is no competent 
medical evidence in the record stating that the veteran is 
unemployable due to service-connected disability, or that 
vocational rehabilitation is infeasible, and the veteran has 
not testified that he is unable to obtain employment due to 
service-connected disability.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§§ 4.16(b) or 3.321(b)(1) (1998).  


ORDER

An increased rating of 30 percent for residuals of a 
comminuted fracture of the right humerus with loss of bone 
tissue is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Evidence of well-grounded claims not having been submitted, 
the claims for service connection for degenerative joint 
disease of the left shoulder, claimed as residual to a left 
scapula fracture, and for service connection for degenerative 
joint disease of the left knee with total knee arthroplasty 
are denied.  

The claim for a rating in excess of 40 percent for severe 
residuals of a gunshot wound of the right shoulder (Muscle 
Group III) is denied. 

Entitlement to a compensable rating for osteomyelitis of the 
upper third of the right humerus is denied.


		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals

 

